UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1456



PAUL YONGO,

                                               Plaintiff - Appellant,

          versus


US ARMY ACTIVE DUTY; DEFENSE FINANCE         AND
ACCOUNTING SERVICE, (DFAS-PO/DE),

                                              Defendants - Appellees.



                             No. 07-1608



PAUL YONGO,

                                               Plaintiff - Appellant,

          versus


US ARMY ACTIVE DUTY; DEFENSE FINANCE         AND
ACCOUNTING SERVICE, (DFAS-PO/DE),

                                              Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:07-cv-00093-FL)


Submitted:    November 14, 2007            Decided:   January 23, 2008
Before NIEMEYER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Yongo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

          In these consolidated appeals, Paul Yongo appeals the

district court’s orders dismissing his civil complaint under 28

U.S.C. § 1915(e)(2)(B) (2000), and denying his motion for an

injunction pending appeal.   We have reviewed the record and find

that these appeals are frivolous.     Accordingly, we dismiss the

appeals for the reasons stated by the district court.    See Yongo

v. US Army Active Duty, No. 5:07-cv-00093-FL (E.D.N.C. May 2, 2007;

May 31, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -